                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CARLOS A. ORTEGA,                                  Case No. 19-cv-00319-HSG
                                   8                    Plaintiff,                          ORDER DENYING REQUEST TO
                                                                                            SERVE COMPLAINT AS MOOT
                                   9             v.
                                                                                            Re: Dkt. No. 4
                                  10     EDWARD FLORES, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff’s request to serve the complaint on Defendants is DENIED as moot. Dkt. No. 4.

                                  14   In the Court’s May 1, 2019 Order of Service, the Court ordered service of the complaint on

                                  15   defendants A. Flores, J. Diaz, Melek, and Dugamis. Santa Clara County Jail has been dismissed

                                  16   from this action, and Plaintiff has not yet stated a cognizable claim against the remaining

                                  17   defendants. See generally Dkt. No. 7. If Plaintiff files an amended complaint that states a

                                  18   cognizable claim against defendants Chief E. Flores and Capt. Sepulveda, the Court will order

                                  19   service of the amended complaint on these defendants at that time.

                                  20          This order terminates Dkt. No. 4.

                                  21          IT IS SO ORDERED.

                                  22   Dated: 5/9/2019

                                  23                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  24                                                   United States District Judge
                                  25

                                  26
                                  27

                                  28
